Title: To George Washington from Claude-Antoine de La Morre de Ville aux Bois, 15 February 1794
From: La Morre de Ville aux Bois, Claude-Antoine de
To: Washington, George


          15 Feb. 1794. Writes a lengthy letter
            in French while at Düsseldorf, a German city on the Rhine River. Starts with a brief
            synopsis of his military career, beginning with his 1774 enlistment in the Gâtinais
            regiment and his subsequent participation in the Revolutionary War, including the siege
            at Yorktown in 1781, after which his regiment was renamed the Royal Auvergne. Describes
            the causes of the French Revolution and the ensuing “Horreurs! Brigandages! Massacres”
            that forced him and other officers of the French army to emigrate to German
            principalities, where they joined the coalition armies in their fight against the French
            Republic. Summarizes military battles over the past two years, and then laments the fate
            of French emigrants if the republicans ultimately prove successful. Ponders the fate in
            store for himself and other refugees since they are unable to return
            to France, where their property has been sold or laid to waste. Closes with a plea for
            assistance from GW and announces his intention to set sail for the United States in six
              weeks.
        